Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Non-Final Office Action on the merits. Claims 1-22, are currently pending and have been considered below.  
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/14/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 5, 9, 10, 11, 13, 17-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 20130297422) in view of Moldavsky et al. (US 20130210461), and further in view of Joseph (US 20180174189). 
Claim 1:
Hunter discloses
A method performed by one or more computers, the method comprising:
receiving, by a broadcast device, probing data comprising terminal identifier data, the terminal identifier data identifying terminals that are located within a predetermined distance of the broadcast device;
(see Hunter [0117] and FIG. 2 which discusses broadcast devices, TIDs (terminal IDs), proximity broadcasting etc. via “Such terminals 124 may allow users, such as parents, police, fire, medical attendants, and other authorized authorities to register devices (e.g., wireless identity transmitters 110), access tracking records on the central servers 120, and/or to request that the central server 120 initiate a search for a particular wireless identity transmitter 110. In an embodiment, users may use such terminals 124 to register wireless identity transmitters 110, proximity broadcast receivers 142, 138 (e.g., smartphones configured to execute client software associated with the central server), and/or identity transceivers (not shown), such as by accessing web portals and/or user accounts associated with the central server 120. Similarly, third-parties, such as merchants, may use terminals 124 to register wireless identity transmitters 110, proximity broadcast receivers 142, 138 (e.g., stationary receivers configured to execute client software and relay broadcast to the central server), and/or identity transceivers (not shown)“).

uploading, by the broadcast device, the probing data to a server;
(see Hunter [0117] and FIG. 2 which discusses broadcast devices, TIDs (terminal IDs), proximity broadcasting etc. via “third-parties, such as merchants, may use terminals 124 to register wireless identity transmitters 110, proximity broadcast receivers 142, 138 (e.g., stationary receivers configured to execute client software and relay broadcast to the central server), and/or identity transceivers (not shown)“).
Hunter does not disclose
wherein the terminal identifier data comprises one or more MAC addresses of the terminals
receiving, by the broadcast device and from the server, discount information corresponding subsequent to the server resolving (a) a quantity of terminals based on a first quantity of the one or more MAC addresses 
the quantity of terminals satisfies a quantity threshold
broadcasting, by the broadcast device, the discount information.
Moldavsky teaches
wherein the terminal identifier data comprises one or more MAC addresses of the terminals
receiving, by the broadcast device and from the server, discount information corresponding subsequent to the server resolving (a) a quantity of terminals based on a first quantity of the one or more MAC addresses 
broadcasting, by the broadcast device, the discount information.
(see Moldavsky 0036, 0039, 0082 and FIG. 8…” [0082] The result of this first stage 68 of process 60 is a list 70 ‘(resolved quantity)/ [filtered] ‘of discovered mobile devices [quantity] in proximity to the transceiver. .. 
[0036]… When the mobile device 10 passes within a relatively short distance (illustrated by boundary line 16), e.g., an area of approximately 10-150 meters radius, 
of the transceiver, the mobile device receives the broadcast and the close proximity notification application running on the mobile device stores the MAC address
..[0039]..the use of a short-range wireless transceiver 14 ensures that any mobile device that transmits information to the application server 20 must be located within close proximity to the location at which the transceiver is deployed. The potential customer (i.e., the user of mobile device 12) is literally at the doorstep of the retailer or service provider. ..When the application server 20 receives the identifying information of transceiver 14, information that is highly relevant to the user of the mobile device (because of that user's proximity to the retail or service establishment associated with transceiver 14) can be determined”).
Therefore, from the teaching of Moldavsky, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity marketing system of Hunter to include the above claim elements as taught by Moldavsky in order to provide relevant ads to users.
Joseph teaches
the quantity of terminals satisfies a quantity threshold
(see [0087, 0089] …”[0087]… the hot zone generation circuitry 214 implements one or more process threads and algorithms to receive mobile terminal locations, to determine if those locations are associated with any recently received locations, to filter received locations based on a density of consumers and/or a velocity of those consumers, to identify locations where more than a threshold number of consumers are detected within a geographic region identified as comprising a plurality of merchant devices. 
[0089…the application circuitry 216 may generate a notification or other electronic marketing communication to the mobile terminal upon being notified that the mobile terminal is located within the hot zone. This electronic marketing communication may include a promotion associated with a particular merchant located within the hot zone (e.g., a discount at a concession stand), a promotion associated with a hot zone type (e.g., a discount associated with an album by a musician performing at a merchant within the hot zone),   “).
Therefore, from the teaching of Joseph, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity marketing system of Hunter in view of Moldavsky to include the above claim elements as taught by Joseph in order to throttle discounts.

Claims 2, 10, 19:
The Combination of Hunter and Moldavsky does not disclose
resolving that the quantity of terminals satisfies a quantity threshold comprises:
matching, by the server, an information pushing condition based on the quantity of terminals.
Joseph teaches
resolving that the quantity of terminals satisfies a quantity threshold comprises:
matching, by the server, an information pushing condition based on the quantity of terminals.
(see [0087, 0089] …”[0087]… the hot zone generation circuitry 214 implements one or more process threads and algorithms to receive mobile terminal locations, to determine if those locations are associated with any recently received locations, to filter received locations based on a density of consumers and/or a velocity of those consumers, to identify locations where more than a threshold number of consumers are detected within a geographic region identified as comprising a plurality of merchant devices. 
[0089…the application circuitry 216 may generate a notification or other electronic marketing communication to the mobile terminal upon being notified that the mobile terminal is located within the hot zone. This electronic marketing communication may include a promotion associated with a particular merchant located within the hot zone (e.g., a discount at a concession stand), a promotion associated with a hot zone type (e.g., a discount associated with an album by a musician performing at a merchant within the hot zone),   “).

Claims 3, 11, 20:
The Combination of Hunter and Moldavsky does not disclose
the information corresponding to the information pushing condition is first-type discount information, when the information pushing condition matching the quantity of terminals is that the quantity of terminals is greater than a quantity threshold.
Joseph teaches
the information corresponding to the information pushing condition is first-type discount information, when the information pushing condition matching the quantity of terminals is that the quantity of terminals is greater than a quantity threshold.
(see [0087, 0089] …”[0087]… the hot zone generation circuitry 214 implements one or more process threads and algorithms to receive mobile terminal locations, to determine if those locations are associated with any recently received locations, to filter received locations based on a density of consumers and/or a velocity of those consumers, to identify locations where more than a threshold number of consumers are detected within a geographic region identified as comprising a plurality of merchant devices. 
[0089…the application circuitry 216 may generate a notification or other electronic marketing communication to the mobile terminal upon being notified that the mobile terminal is located within the hot zone. This electronic marketing communication may include a promotion associated with a particular merchant located within the hot zone (e.g., a discount at a concession stand), a promotion associated with a hot zone type (e.g., a discount associated with an album by a musician performing at a merchant within the hot zone),   “).
Therefore, from the teaching of Joseph, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity marketing system of Hunter in view of Moldavsky to include the above claim elements as taught by Joseph in order to throttle discounts.
Claims 5, 13:
Hunter discloses
wherein the broadcast device is bound to a user account, and the method further comprises:
when receiving, by the broadcast device, the discount information further pushing, by the server, the discount information to the user account bound to the broadcast device.
(see Hunter [0101, 0102] …which discusses broadcasting coupons [discounts] to customers
[0374]…” the central server may identify a particular coupon based on stored information that indicates the customer associated with the wireless identity transmitter has a loyalty rewards account or other previous purchase history with the retail store”).
Claim 9:
Hunter discloses
An information pushing method, comprising:
receiving terminal identifier data contained in probing data received by a broadcast device, the terminal identifier data identifying terminals that are located within a predetermined distance of the broadcast device;
(see Hunter [0117] and FIG. 2 which discusses broadcast devices, TIDs (terminal IDs), proximity broadcasting etc. via “Such terminals 124 may allow users, such as parents, police, fire, medical attendants, and other authorized authorities to register devices (e.g., wireless identity transmitters 110), access tracking records on the central servers 120, and/or to request that the central server 120 initiate a search for a particular wireless identity transmitter 110. In an embodiment, users may use such terminals 124 to register wireless identity transmitters 110, proximity broadcast receivers 142, 138 (e.g., smartphones configured to execute client software associated with the central server), and/or identity transceivers (not shown), such as by accessing web portals and/or user accounts associated with the central server 120. Similarly, third-parties, such as merchants, may use terminals 124 to register wireless identity transmitters 110, proximity broadcast receivers 142, 138 (e.g., stationary receivers configured to execute client software and relay broadcast to the central server), and/or identity transceivers (not shown)“).
pushing, to the broadcast device, information corresponding to the information pushing condition matching the terminal identifier data, thereby causing the broadcast device to broadcast the received corresponding information.
customer contact information. For example, the advertising server may transmit a coupon to the customer's smartphone“).
Hunter does not disclose
wherein the terminal identifier data comprises one or more MAC addresses of the terminals
determining a quantity of terminals is determined based on a quantity of the one or more MAC addresses
determining that the quantity of terminals satisfies a quantity threshold
Moldavsky teaches
wherein the terminal identifier data comprises one or more MAC addresses of the terminals
determining a quantity of terminals is determined based on a quantity of the one or more MAC addresses
 (see Moldavsky 0036, 0039, 0082 and FIG. 8…” [0082] The result of this first stage 68 of process 60 is a list 70 ‘(quantity)/ [filtered] ‘of discovered mobile devices [quantity] in proximity to the transceiver. .. 
[0036]… When the mobile device 10 passes within a relatively short distance (illustrated by boundary line 16), e.g., an area of approximately 10-150 meters radius, 
of the transceiver, the mobile device receives the broadcast and the close proximity notification application running on the mobile device stores the MAC address
..[0039]..the use of a short-range wireless transceiver 14 ensures that any mobile device that transmits information to the application server 20 must be located within close proximity to the location at which the transceiver is deployed. The potential customer (i.e., the user of mobile device 12) is literally at the doorstep of the retailer or service provider. ..When the application server 20 receives the identifying information of transceiver 14, information that is highly relevant to the user of the mobile device (because of that user's proximity to the retail or service establishment associated with transceiver 14) can be determined”).
Therefore, from the teaching of Moldavsky, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity marketing system of Hunter to include the above claim elements as taught by Moldavsky in order to provide relevant ads to users.
Joseph teaches
determining that the quantity of terminals satisfies a quantity threshold
 (see [0087, 0089] …”[0087]… the hot zone generation circuitry 214 implements one or more process threads and algorithms to receive mobile terminal locations, to determine if those locations are associated with any recently received locations, to filter received locations based on a density of consumers and/or a velocity of those consumers, to identify locations where more than a threshold number of consumers are detected within a geographic region identified as comprising a plurality of merchant devices. 
[0089…the application circuitry 216 may generate a notification or other electronic marketing communication to the mobile terminal upon being notified that the mobile terminal is located within the hot zone. This electronic marketing communication may include a promotion associated with a particular merchant located within the hot zone (e.g., a discount at a concession stand), a promotion associated with a hot zone type (e.g., a discount associated with an album by a musician performing at a merchant within the hot zone),   “).
Therefore, from the teaching of Joseph, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity marketing system of Hunter in view of Moldavsky to include the above claim elements as taught by Joseph in order to throttle discounts.
Claim 17:
Hunter discloses
receiving device data reported by the broadcast device; determining, based on the device data, whether the broadcast device has a security risk; 

in response to determining that the broadcast device has a security risk, unbinding a binding relationship between the broadcast device and a user account.

Claim 18:
Hunter discloses
An computer implemented system, comprising:
one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, (see Hunter [0495] perform one or more operations comprising:
receiving terminal identifier data contained in probing data received by a broadcast device, the terminal identifier data identifying terminals that are located within a predetermined distance of the broadcast device;
(see Hunter [0117] and FIG. 2 which discusses broadcast devices, TIDs (terminal IDs), proximity broadcasting etc. via “Such terminals 124 may allow users, such as parents, police, fire, medical attendants, and other authorized authorities to register devices (e.g., wireless identity transmitters 110), access tracking records on the central servers 120, and/or to request that the central server 120 initiate a search for a particular wireless identity transmitter 110. In an embodiment, users may use such terminals 124 to register wireless identity transmitters 110, proximity broadcast receivers 142, 138 (e.g., smartphones configured to execute client software associated with the central server), and/or identity transceivers (not shown), such as by accessing web portals and/or user accounts associated with the central server 120. Similarly, third-parties, such as merchants, may use terminals 124 to register wireless identity transmitters 110, proximity broadcast receivers 142, 138 (e.g., stationary receivers configured to execute client software and relay broadcast to the central server), and/or identity transceivers (not shown)“).
pushing, to the broadcast device, information corresponding to the information pushing condition matching the terminal identifier data, thereby causing the broadcast device to broadcast the received corresponding information.
customer contact information. For example, the advertising server may transmit a coupon to the customer's smartphone“).
pushing, to the broadcast device, information corresponding to the information pushing condition matching the terminal identifier data, thereby causing the broadcast device to broadcast the received corresponding information.
(see Hunter [0477] …which discusses pushing coupons to identified cell phones via ” .. the advertising server may transmit the identified marketing information to the customer using the customer contact information. For example, the advertising server may transmit a coupon to the customer's smartphone“).
Hunter does not disclose
wherein the terminal identifier data comprises one or more MAC addresses of the terminals
determining a quantity of terminals is determined based on a quantity of the one or more MAC addresses
determining that the quantity of terminals satisfies a quantity threshold
Moldavsky teaches
wherein the terminal identifier data comprises one or more MAC addresses of the terminals
determining a quantity of terminals is determined based on a quantity of the one or more MAC addresses
 (see Moldavsky 0036, 0039, 0082 and FIG. 8…” [0082] The result of this first stage 68 of process 60 is a list 70 ‘(quantity)/ [filtered] ‘of discovered mobile devices [quantity] in proximity to the transceiver. .. 
[0036]… When the mobile device 10 passes within a relatively short distance (illustrated by boundary line 16), e.g., an area of approximately 10-150 meters radius, 
of the transceiver, the mobile device receives the broadcast and the close proximity notification application running on the mobile device stores the MAC address
..[0039]..the use of a short-range wireless transceiver 14 ensures that any mobile device that transmits information to the application server 20 must be located within close proximity to the location at which the transceiver is deployed. The potential customer (i.e., the user of mobile device 12) is literally at the doorstep of the retailer or service provider. ..When the application server 20 receives the identifying information of transceiver 14, information that is highly relevant to the user of the mobile device (because of that user's proximity to the retail or service establishment associated with transceiver 14) can be determined”).
Therefore, from the teaching of Moldavsky, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity marketing system of Hunter to include the above claim elements as taught by Moldavsky in order to provide relevant ads to users.
Joseph teaches
determining that the quantity of terminals satisfies a quantity threshold
 (see [0087, 0089] …”[0087]… the hot zone generation circuitry 214 implements one or more process threads and algorithms to receive mobile terminal locations, to determine if those locations are associated with any recently received locations, to filter received locations based on a density of consumers and/or a velocity of those consumers, to identify locations where more than a threshold number of consumers are detected within a geographic region identified as comprising a plurality of merchant devices. 
[0089…the application circuitry 216 may generate a notification or other electronic marketing communication to the mobile terminal upon being notified that the mobile terminal is located within the hot zone. This electronic marketing communication may include a promotion associated with a particular merchant located within the hot zone (e.g., a discount at a concession stand), a promotion associated with a hot zone type (e.g., a discount associated with an album by a musician performing at a merchant within the hot zone),   “).
Therefore, from the teaching of Joseph, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity marketing system of Hunter in view of Moldavsky to include the above claim elements as taught by Joseph in order to throttle discounts.
Claim 22:
Hunter does not disclose
the quantity of terminals is equal to a difference between the first quantity of the one or more MAC addresses and a second quantity of MAC addresses pre-stored in the server.
Moldavsky teaches
the quantity of terminals is equal to a difference between the first quantity of the one or more MAC addresses and a second quantity of MAC addresses pre-stored in the server.
(see Moldavsky  0082 and FIG. 8…” [0082] The result of this first stage 68 of process 60 is a list 70 ‘(resolved quantity)/ [filtered] ‘of discovered mobile devices [quantity] in proximity to the transceiver. ..at 66 previously found devices [MAC addresses are eliminated [subtracted]). 
Therefore, from the teaching of Moldavsky, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity marketing system of Hunter to include the above claim elements as taught by Moldavsky in order to provide relevant ads to users.
Claims 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 20130297422) in view of Moldavsky et al. (US 20130210461), in view of Joseph (US 20180174189), and further in view of Jokinen et al. (US 20020095333). 
Claims 4, 12:
The Combination of Hunter, Moldavsky, and Joseph does not disclose
the broadcast device is bound to a user account; 
a discount policy of the first-type discount information is related to a category of an object to which the user account belongs.
Jokinen teaches
the broadcast device is bound to a user account; 
includes all registered users within 500 meters of its premises
a discount policy of the first-type discount information is related to a category of an object to which the user account belongs.
(see Jokinen  [0050]…which discusses user category and type of discount via “As an example, a merchant Pizza Shop broadcasts electronic coupons to users of mobile terminals 20 who are at or near the retail establishment of the Pizza Shop at 5 p.m. At least some of these users have previously registered with Pizza Shop to receive advertisements at their mobile terminals when on the premises of Pizza Shop. Pizza Shop decides to offer a promotional discount to a target audience that includes all registered users within 500 meters of its premises (a context-of-use restriction), and all registered users of restaurant services who are members of mobile network 30 (a user preference”… “…”if there are 1000 current users, the 1000 users will each be sent an electronic coupon for $1 off any pizza order from Pizza Shop until 8 p.m. If there are only 100 current users, then the 100 users will each be sent an electronic coupon for $10 off any pizza order from Pizza Shop until 8 p.m“).
.
Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 20130297422) in view of Moldavsky et al. (US 20130210461), in view of Joseph (US 20180174189), and further in view of Corner (US 20130191199). 
Claims 6, 14:
Hunter discloses
in response to determining that a payment request is processed, wherein the payment request comprises a user account that is bound to the broadcast device and is a payee, sending, by the server, a payment result to the broadcast device;

broadcasting, by the broadcast device, the payment result;
(see Hunter [0189] which discusses payment to the merchant payee as the broadcaster via “a merchant's proximity broadcast receiver engaged in a business transaction (e.g., a point-of-sale device with an embedded proximity broadcast receiver) may transmit a sighting message including information broadcast by a proximate user's wireless identity transmitter. The resulting return message may include confirmation that the identities of the registered user of the wireless identity transmitter and the user match (i.e., the in-store person matches the user indicated in the central server as relating to the wireless identity transmitter). Additionally, if the identities are the same, the return message may include additional information to assist in the transactions, such as payment information, credit card numbers, or contact information for follow-up communications”).
The Combination of Hunter, Moldavsky and Joseph does not disclose
in response to determining that the payment request is not processed, wherein the payment request comprises the user account that is bound to the broadcast device and is the payee, pushing, by the server, second-type discount information of a time period different from a current time period to the broadcast device; 
broadcasting, by the broadcast device, the second-type discount information.
Corner teaches
in response to determining that the payment request is not processed, wherein the payment request comprises the user account that is bound to the broadcast device and is the payee, pushing, by the server, second-type discount information of a time period different from a current time period to the broadcast device; 
(see Corner [0088] and FIG. 7J which discloses second and third type discounts at different time periods and when a first discount has not been processed)
broadcasting, by the broadcast device, the second-type discount information.
(see Corner [0088] and FIG. 7J which discloses 2nd, 3rd, etc. discounts at different time periods and when a first discount has not been processed)
Therefore, from the teaching of Corner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity marketing system of Hunter, in view of Moldavsky and Joseph to include the above claim elements as taught by Corner in order to broadcast 2nd type of discounts to users and in different timeframes.
Claims 7, 15:
Hunter discloses
in response to determining that a payment request is processed, wherein the payment request comprises a user account that is bound to the broadcast device and is a payee, obtaining, by the server, historical payment data of a payer of the payment request;
(see Hunter [0374] which discloses historical purchase data and customer frequency through rewards account and propensity to buy via “the central server may identify a particular coupon based on stored information that indicates the customer associated with the wireless identity transmitter has a loyalty rewards account or other previous purchase history with the retail store. Based on prior interactions of activities between the customer and the registered service (e.g., merchant), the central server may identify more beneficial marketing information, such as promotional offers with higher benefits or deals than if no prior interactions existed between the parties“).
determining, by the server, that the historical payment data matches a first discount condition for frequent customers;
(see Hunter [0374] which discloses historical purchase data and 1st, 2nd , etc. benefits via “the central server may identify a particular coupon based on stored information that indicates the customer associated with the wireless identity transmitter has a loyalty rewards account or other previous purchase history with the retail store. Based on prior interactions of activities between the customer and the registered service (e.g., merchant), the central server may identify more beneficial marketing information, such as promotional offers with higher benefits “).
The Combination of Hunter, Moldavsky and Joseph does not disclose
in response, pushing, by the server to the broadcast device, third-type discount information corresponding to the first discount condition for frequent customers; 
broadcasting, by the broadcast device, the third-type discount information.
Corner teaches
in response, pushing, by the server to the broadcast device, third-type discount information corresponding to the first discount condition for frequent customers; 
(see Corner [0088] and FIG. 7J which discloses second and third type discounts at different time periods and when a first discount has not been processed)
broadcasting, by the broadcast device, the third-type discount information.
(see Corner [0088] and FIG. 7J which discloses 2nd, 3rd, etc discounts at different time periods and when a first discount has not been processed)
Therefore, from the teaching of Corner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity marketing system of Hunter in view of Moldavsky and Joseph to include the above claim elements as taught by Corner in order to broadcast 3rd type of discounts to users and in different timeframes to benefit loyal customers.
Claims 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 20130297422) in view of Moldavsky et al. (US 20130210461), in view of Joseph (US 20180174189), and further in view of Priebatsch (US 20170193543). 
Claims 8, 16:
Hunter discloses 
obtaining, by the server, historical payment data of the payer based on the account information;
(see Hunter [0374] which discloses historical purchase data and 1st, 2nd , etc. benefits via “the central server may identify a particular coupon based on stored information that indicates the customer associated with the wireless identity transmitter has a loyalty rewards account or other previous purchase history with the retail store. Based on prior interactions of activities between the customer and the registered service (e.g., merchant), the central server may identify more beneficial marketing information, such as promotional offers with higher benefits “).
determining, by the server, that the historical payment data matches a second discount condition for frequent customers;
(see Hunter [0374] which discloses historical purchase data and 1st, 2nd , etc. benefits via “the central server may identify a particular coupon based on stored information that indicates the customer associated with the wireless identity transmitter has a loyalty rewards account or other previous purchase history with the retail store. Based on prior interactions of activities between the customer and the registered service (e.g., merchant), the central server may identify more beneficial marketing information, such as promotional offers with higher benefits “).
in response, pushing, by the server, fourth-type discount information corresponding to the second discount condition for frequent customers to a broadcast device, wherein the broadcast device is bound to a payee account specified by the payment graphic code; 
st, 2nd , etc. benefits via “the central server may identify a particular coupon based on stored information that indicates the customer associated with the wireless identity transmitter has a loyalty rewards account or other previous purchase history with the retail store. Based on prior interactions of activities between the customer and the registered service (e.g., merchant), the central server may identify more beneficial marketing information, such as promotional offers with higher benefits “..
[0462] ...” the advertising server may determine whether the transmitted marketing information was acted upon by customers and whether additional compensation may be distributed to the central server and/or host that participated in the transmission of the marketing information. … the advertising server may make this determination based on comparing identifiers of marketing information transmitted (e.g., serial codes of coupons transmitted to customer's smartphones) to identifiers of marketing information indicated in the received subsequent transaction data (e.g., serial codes of claimed coupons) “).
The Combination of Hunter, Moldavsky and Joseph does not disclose
broadcasting, by the broadcast device, the fourth-type discount information.
receiving, by the server, account information of a payer that is sent by a client of the payer after the client of the payer scans a payment graphic code;
Corner teaches
broadcasting, by the broadcast device, the fourth-type discount information.
(see Corner [0088] and FIG. 7J which discloses 2nd, 3rd, etc discounts at different time periods).

Priebatsch teaches
receiving, by the server, account information of a payer that is sent by a client of the payer after the client of the payer scans a payment graphic code;
(see Priebatsch [0026] which discloses payer scanning of graphic codes via “A transaction may be initiated by the consumer by providing or communicating to the merchant a consumer identifier, code, or token assigned by the transaction system to the consumer, for example, remotely via a merchant or payment app, or in person via the display of a QR code to be optically scanned by the merchant POS system“).
Therefore, from the teaching of Priebatsch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity marketing system of Hunter in view of Moldavsky, and Joseph to include the above claim elements as taught by Priebatsch in order to allow users to scan discount codes.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 20130297422) in view of Moldavsky et al. (US 20130210461), in view of Joseph (US 20180174189), and further in view of Akgul et al. (US 20140222562). 
Claim 21:
The Combination of Hunter, Moldavsky, and Joseph does not disclose
outputting, by the broadcast device based on the discount information, at least one of a voice audio, a video, or a combination thereof.
Akgul teaches
outputting, by the broadcast device based on the discount information, at least one of a voice audio, a video, or a combination thereof.
 (see Akgul [0039] …”electronic billboards within the area or in a high density location within the area might broadcast the offer to all persons near the billboard, or speakers might announce an offer that is created in response to location analytics”).
Therefore, from the teaching of Akgul, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity marketing system of Hunter in view of Moldavsky and Joseph to include the above claim elements as taught by Akgul in order to broadcast audio offers to users.
Response to Arguments
The Applicant's arguments necessitated new grounds of rejection. Therefore the Applicant’s arguments are moot in view of new grounds of rejection made above in this office action.  



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Monday through Thursday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas whose telephone number is 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3681
	
	/ERIC R NETZLOFF/            Primary Examiner, Art Unit 3688